DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 September 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercer US Patent Application Publication 2004/0079158 (hereinafter referred to as Mercer).
Regarding claim 1, Mercer discloses a method of operating a high pressure system (mud pump 110), the method including detecting at least one acoustic emission 615 (fig. 6) generated by a defect in a component of the high pressure system, wherein the at least one acoustic emission Is detected by an acoustic sensor 335 attached to the high pressure system, processing (via PLC/DCS 620) a signal sent from the acoustic sensor in response to the at least one acoustic emission thereby generating a processed signal, analyzing the processed signal, and predicting failure of the high pressure system based at least in part on the analysis of the processed signal (paragraphs 0029-0031).
Regarding claim 2, Mercer identifies a characteristic of the defect by measuring the variations in the signal.
Regarding claim 3, Mercer discloses determining the location of the defect (within the pump) or an increase in signal amplitude over time which would indicate the size and a change in size of the defect as claimed. 
Regarding claim 4, Mercer discloses in paragraph 0030, the steps of analyzing the signal to determine the total number of pulses in a time and comparing to an expected number to predict a failure as claimed.
Regarding claim 5, Mercer discloses the use of multiple sensors as claimed (paragraph 0025).
claim 6, Mercer discloses the sensors as being located on two different components of the high pressure system (see fig. 3) as claimed.
Regarding claim 12, Mercer discloses identifying an amplitude of the processed signal as claimed (paragraph 0030).
Regarding claim 13, the acoustic sensor of Mercer is attached to the high pressure system as claimed.

Regarding claim 14, Mercer discloses a method for performing maintenance on a high pressure system (fault detection) comprising the steps of detecting a first acoustic emission generated by the high pressure system, processing the first acoustic emission to establish a baseline (paragraph 0030 discloses using a historical trend as a baseline/threshold), subsequent to detecting the first acoustic emission, detecting a second acoustic emission (paragraph 0029 discloses dynamic monitoring of the system which would include additional readings) and processing the second acoustic emission to establish a current data set. Since the monitoring occurs dynamically, any defect occurring between the first and second times would be detected as claimed.
Regarding claim 15, Mercer describes the first acoustic emission and second acoustic emission detected by at least one acoustic sensor as claimed. 
Regarding claim 16, Mercer discloses attaching the at least one acoustic sensor to at least one component of the high pressure system as claimed. 
Regarding claim 17, Mercer discloses a first and second acoustic sensor as shown in fig. 3 and would estimate a location of the defect based in part on the positions 
Regarding claim 18, Mercer discloses the step of analyzing the current data set thereby identifying the type of defect as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Cole US Patent Application Publication 2019/0277722 (hereinafter referred to as Cole).
Regarding claim 7, Mercer discloses the claimed invention but does not explicitly disclose the time gap used for determining leakage as claimed. Cole teaches as described in claim 10, a method for monitoring a sensor which includes performing readings separated by a time gap which are then used in analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cole with those of Mercer in order provide readings from the sensors at multiple times to better determine when the leak occurs.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Cole and further in view of Brook et al. US Patent 5,341,670 (hereinafter referred to as Brook).
Regarding claim 8, Mercer and Cole disclose the claimed method but do not explicitly teach the particular estimation step as claimed. Brook teaches an acoustic sensing method for an object which uses a time gap and the positions of the first and second sensors to determine the location of a defect (fig. 4a and 4b and column 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Brook with those of Mercer and Cole in order better determine a location of a leak in the system for repair.
Regarding claims 9 and 11, in combination, the Mercer, Cole and Brook references teach the first acoustic sensor attached to a first component of the high pressure system and the second component would coincide with the location of a defect in the high pressure system when the defect is detected in that area.
Regarding claim 10, the mud pump of Mercer is a vessel capable of withstanding pressure of greater than 2,000 psi as claimed (paragraph 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861